 1
                                                                            CLERK, U.S. DISTRICT COURT
 2

 3                                                                              S~N

 4                                                                         'NTRAL DISTRICT OF CALIFORNIA
                                                                           ~                    oEPunr
 5
 6

 7
8                                 UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
io     UNITED STATES OF AMERICA,                        Case No. SACK 19-ion-JVS
ii I                        Plaintiff,
12                          v.                          ORDER OF DETENTION AFTER
                                                        HEARING [Fed. R. Crim. P. 32.1(a)(6);i8
i3     ALBERT L. TARRY,JR.,                             U.S.C. § 3143~a)~
i4                          Defendant.

i5
i6

i~            The defendant having been arrested in this District pursuant to a warrant issued

i8     by the United States District Court for the Central District of California for alleged

i9     violations of the terms and conditions of his/her supervised release; and

20            The Court having conducted a detention hearing pursuant to Federal Rule of

21     Criminal Procedure 32.1(a)(6) and i8 U.S.C. § 3i43(a),

22            The Court finds that:

23        A. (x) The defendant has not met his/her burden of establishing by clear and

24            convincing evidence that he/she is not likely to flee if released under i8 U.S.C.

25           § 3i42(b) or (c). This finding is based on: prior Violations ofsupervised release

26           suggest lack ofamenability to compliance with court orders and supervision.

27

                                                    1
 i           and
 2        B. (X)The defendant has not met his/her burden of establishing by clear and

 3           convincing evidence that he/she is not likely to pose a danger to the safety of any

 4           other person or the community if released under i8 U.S.C. § 3~42(b) or (c).

 5           This finding is based on: nature ofcurrent allegations; nature ofunderlytng
 6           offense; prior violations ofsupervised release suggest lack ofamenability to

 7           compliance with supervision.
 8           IT THEREFORE IS ORDERED that the defendant be detained pending further

 9     revocation proceedings.
io
ii     Dated: ~ ~~                                                    ~ti~~~
                                                       ONOR.ABL AUTUMN D. SPAETH
12                                                    United States Magistrate Judge
i3
i4

i5
i6
i~
i8
i9
20
21

22 ~

23
24
25
26

27
